Opinion issued February 14, 2019




                                     In The

                              Court of Appeals
                                    For The

                          First District of Texas
                            ————————————
                            NOS. 01-18-00226-CR &
                                  01-18-00227-CR
                           ———————————
                         CEDKIERA FOBBS, Appellant
                                       V.
                      THE STATE OF TEXAS, Appellee


                  On Appeal from the 262nd District Court
                           Harris County, Texas
                  Trial Court Case Nos. 1554558 & 1554559


                          MEMORANDUM OPINION

      Cedkiera   Fobbs    pleaded    guilty   without   an   agreed   punishment

recommendation from the State to two counts of failure to stop and render aid. See

TEX. TRANSP. CODE § 550.021 (a)-(b). The trial court sentenced Fobbs in each cause
to 5 years’ imprisonment in the Institutional Division of the Texas Department of

Criminal Justice, with the sentences to run concurrently. We affirm.

      On appeal, Fobbs’s appointed counsel filed in each cause a motion to

withdraw, along with a brief addressing both convictions, and stating that the record

presents no reversible error and the appeal is without merit and is frivolous. See

Anders v. California, 386 U.S. 738, 87 S. Ct. 1396 (1967).

      Counsel’s brief meets the Anders requirements by presenting a professional

evaluation of the record and supplying us with references to the record and legal

authority. 386 U.S. at 744, 87 S. Ct. at 1400; see also High v. State, 573 S.W.2d 807,

812 (Tex. Crim. App. 1978). Counsel indicates that she has thoroughly reviewed the

record and is unable to advance any grounds of error that warrant reversal. See

Anders, 386 U.S. at 744, 87 S. Ct. at 1400; Mitchell v. State, 193 S.W.3d 153, 155

(Tex. App.—Houston [1st Dist.] 2006, no pet.).

      Counsel advised Fobbs of her right to access the record and provided her with

a form motion for access to the record. Counsel further advised Fobbs of her right to

file a pro se response to the Anders brief. Fobbs requested access to the record and

a copy of the record was sent to her in August 2018. Fobbs did not file a pro se

response.

      We have independently reviewed the entire record in these appeals, and we

conclude that no reversible error exists in the record, there are no arguable grounds


                                          2
for review, and the appeals are frivolous. See Anders, 386 U.S. at 744, 87 S. Ct. at

1400 (emphasizing that reviewing court—and not counsel—determines, after full

examination of proceedings, whether appeal is wholly frivolous); Garner v. State,

300 S.W.3d 763, 767 (Tex. Crim. App. 2009) (reviewing court must determine

whether arguable grounds for review exist); Bledsoe v. State, 178 S.W.3d 824, 826–

27 (Tex. Crim. App. 2005) (same); Mitchell, 193 S.W.3d at 155 (reviewing court

determines whether arguable grounds exist by reviewing entire record). We note that

an appellant may challenge a holding that there are no arguable grounds for appeal

by filing a petition for discretionary review in the Texas Court of Criminal Appeals.

See Bledsoe, 178 S.W.3d at 827 & n.6.

      We affirm the judgments of the trial court and grant counsel’s motions to

withdraw.1 Attorney Brittany Carroll Lacayo must immediately send Fobbs the

required notice and file a copy of the notice with the Clerk of this Court. See TEX.

R. APP. P. 6.5(c). We dismiss any pending motions as moot.

                                   PER CURIAM

Panel consists of Justices Keyes, Landau, and Hightower.
Do not publish. TEX. R. APP. P. 47.2(b).




1
      Appointed counsel still has a duty to inform appellant of the result of this appeal
      and that he may, on his own, pursue discretionary review in the Texas Court of
      Criminal Appeals. See Ex Parte Wilson, 956 S.W.2d 25, 27 (Tex. Crim. App. 1997).
                                           3